Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          January 26, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 In the Matter of the Post-Sentence Review of:                       No. 54976-0-II

 ADAM MICHAEL KELLY,
                                                              UNPUBLISHED OPINION
                Respondent.



       LEE, C.J. — The Department of Corrections (DOC) petitioned this court under RCW

9.94A.585(7), to review the sentence imposed by the trial court in State v. Adam Michael Kelly,

Jefferson County Superior Court Cause No. 19-1-00054-16. We grant the DOC’s petition and

remand to the trial court.

       Adam Kelly pleaded guilty to controlled substances homicide. In its judgment and

sentence, the trial court imposed 68 months of confinement, but struck out paragraph 4.2 pertaining

to a term of community custody. The trial court did not check any of the boxes pertaining to an

exceptional sentence.

       DOC asserts that a one-year term of community custody is required for a conviction for

controlled substances homicide under RCW 9.94A.701(3)(c). Kelly responds that the trial court

intended to impose a downward exceptional term of community custody, as permitted by State v.

Hudnall, 116 Wn. App. 190, 196, 64 P.3d 687 (2003). But Kelly acknowledges that a remand is

required so that the trial court can enter written findings of fact and conclusions of law supporting

the exceptional term of community custody. State v. Friedlund, 182 Wn.2d 388, 393, 341 P.3d

280 (2015).
No. 54976-0-II



        We grant DOC’s petition and remand Kelly’s judgment and sentence to the trial court to

either (1) impose a one-year term of community custody as required under RCW 9.94A.701(3) or

(2) impose a downward exceptional term of community custody and enter written findings of fact

and conclusions of law supporting the exceptional term of community custody.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                    Lee, C.J.
 We concur:



 Maxa, J.




 Cruser, J.




                                                2